                 Case 5:20-mj-00028-JLT Document 7 Filed 09/02/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       CASE NO. 5:20-mj-00028-JLT
11
                                   Plaintiff,
12                                                   [PROPOSED] ORDER UNSEALING COMPLAINT,
                          v.                         ARREST WARRANTS AND REDACTED
13                                                   AFFIDAVIT
     JORGE LUIS VELASQUEZ,
14   OMAR VELAZQUEZ LANDEROS,

15                              Defendants.

16

17         Upon application of the United States of America and good cause having been shown,

18         IT IS HEREBY ORDERED that the complaint, arrest warrants, and redacted affidavit in the

19 above-captioned matters be, and are, hereby ordered unsealed.

20

21
     IT IS SO ORDERED.
22

23      Dated:     September 2, 2020                      /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


      ORDER UNSEALING COMPLAINTS
30
